The opinion of the court was delivered by
Beasley, Chief Justice.
The relators in this case have filed an information in the nature of a quo warranto against the defendants, to inquire into their right to membership in the board of education of the township of Landis, in the county of Cumberland.
*290This board was organized by force of the thirteenth section -of the School law enacted on the 25th of May, 1894, and the -defendants were duly elected members of that body, and the only ground laid for their ouster from office is that the board itself has no legal existence. That these official defendants ■ cannot be legally assailed in this wise is res adjudicata, so far ..as this court is concerned. In the case of Steelman v. Vickers, 22 Vroom 180, it was directly decided that an officer of a de facto municipality cannot be ousted, at the instance of a private relator in quo warranto, on the ground that such public .corporation has no legal existence.
The defendants are entitled to judgment.